**AMENDED BLD-048                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4067
                                       ___________

                        IN RE: CHRISTIAN DIOR WOMACK,
                                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2:13-cr-00206-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 17, 2016

          Before: AMBRO, GREENAWAY, JR., and SCIRICA, Circuit Judges

                            (Opinion filed: February 3, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Christian Dior Womack, a.k.a. Gucci Prada, pleaded guilty to charges of sex

trafficking of a minor and sex trafficking by force. We affirmed his judgment of

sentence. United States v. Womack, 646 F. App’x 258, 259 (3d Cir. 2016). Also, we




*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
have denied several mandamus petitions that he has filed. See, e.g., In re Womack, 639

F. App’x 70 (3d Cir. 2016) (per curiam).

         Relatively recently, in the District Court, Womack filed a motion for review,

under the Administrative Procedure Act (“APA”), of the United States Attorney’s

purported failure to investigate claims of intimidation of a defense witness by a family

member of a prosecution witness during the lead up to his trial date. Womack now

presents another petition for a writ of mandamus. He argues that the District Judge will

not be able to fairly adjudicate his APA motion. In support, he cites actions that the

District Judge took when presented with pre-trial allegations of witness intimidation. He

discusses an ex parte conversation with the prosecutor, decisions about the investigation

into witness intimidation, and a ruling “to accommodate the government’s anxiousness to

start trial.” Womack seeks an order requiring the District Judge to recuse and vacating

“any and all orders” that we deem “tainted” by the District Judge’s partiality.

         We will deny the petition as amended.1 Mandamus is an extraordinary remedy.

See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976). A petitioner must ordinarily

have no other means to obtain the desired relief, and he must show a clear and

indisputable right to issuance of the writ. In re Sch. Asbestos Litig., 977 F.2d 764, 772

(3d Cir. 1992).




1
    Womack’s motion to amend his mandamus petition is granted.

                                              2
       Womack does not show that he is entitled to an order requiring the District Judge’s

recusal. A mandamus petition can be a proper means of challenging a district judge’s

refusal to recuse pursuant to 28 U.S.C. § 455. In re Kensington Int’l Ltd., 368 F.3d 289,

300-01 (3d Cir. 2004). Womack’s petition implicates two related subsections of § 455:

subsection (a) requires recusal when a judge’s impartiality might reasonably be

questioned, and subsection (b) requires recusal when the judge has a personal bias or

prejudice concerning a party. However, neither serves as a basis for recusal here.2

       Womack’s complaints are largely based on ordinary judicial decision making.

Mere dissatisfaction with rulings does not warrant recusal. See Securacomm Consulting,

Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We have repeatedly stated

that a party’s displeasure with legal rulings does not form an adequate basis for

recusal.”). He also describes an ex parte communication. Although ex parte

communications are strongly disfavored, see In re Kensington Int’l Ltd., 368 F.3d at 309-

10, the communication does not require recusal here. There is no indication that

substantive advice was either solicited or offered during the discussion that Womack

describes. See In re Sch. Asbestos Litig., 977 F.2d at 789 (stating that ex parte contacts

are “tolerated of necessity . . . where related to non-merits issues [and] for administrative

matters . . .”); cf. In re Kensington Int’l Ltd., 368 F.3d at 305 (“We do not hold that ex



2
 Additionally, we could rule that mandamus relief is not available because he has
another means to seek the desired relief; he could file a recusal motion in the District
Court. Cf. In re Kensington Int’l Ltd., 353 F.3d 211, 224 (3d Cir. 2003). However,
                                             3
parte communications alone – in the absence of any conflict of interest – require

recusal.”). Additionally, we discern no evidence of bias in the record.

       Furthermore, to the extent that Womack again seeks to challenge the criminal

judgment against him or earlier rulings in his criminal case, mandamus is not a substitute

for appeal. See Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004); Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       For these reasons, we will deny the petition for mandamus as amended. In light of

our disposition, Womack’s petition to compel an answer from the respondents is denied.

See Fed. R. App. P. 21(b) (“The court may deny the petition without an answer.”)




because Womack has sought and failed to obtain the District Judge’s recusal previously,
we consider the merits of his petition.
                                         4